Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ravi et al. (2018/0238167A1), in view of Ravi (U.S. 2012/0205103A1).
Regarding claim 1, Ravi et al. disclose a method comprising: receiving one or more sensing parameters (para 0049: vibration parameters) from a distributed acoustic sensing fiber optic line (514, fig. 5B and para 0049-0051) positioned in a wellbore (600) during a cementing process (refer to para 0028, 0030, 0038-0040); 
determining types of fluid (drilling fluid 128, spacer fluid 140, cement slurry 142, para 0028; formation fluid, para 0033) proximate to the wellbore based on the one or more sensing parameters received from the distributed acoustic sensing fiber optic line (refer to abstract, para 0037-0040, 0052, 0067); and 
compiling (see 408 in fig. 4) flow profiles (P1, P2, P3, see fig. 4) for the types of fluid proximate to the wellbore based on at least one of the determining of the types of fluid (para 0037-0039, 0046, and 0067-0069: the acoustic profile depends on flow rate of the types of fluid). 
Ravi et al. further disclose measuring pressure fluctuations with respect to time when the fluids are pumped downhole (refer to para 0028-0029 and 0035). 
However, Ravi et al. fails to teach determining pressure gradients of the types of fluid based on the one or more sensing parameters received from the distributed acoustic sensing fiber optic line. 
Ravi discloses a cement slurry monitoring system comprising a fiber optic line (108, fig. 1) on the exterior of a casing (104) to determine a parameter profile, wherein a change in the profile is used to determine the boundaries of cement slurry (refer to para 0036 and 0041). For example, pressure can be monitored and a change in pressure gradient indicates the boundary of the cement slurry. Sensing parameters, such as vibratory energy, can be used to measure acoustic coupling between the fiber optic line and the casing, which can be used to reveal the type of fluid in the annulus (refer to para 0028). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ravi et al. to include determining pressure gradients of the types of fluid based on the vibration parameters received from the distributed acoustic sensing fiber optic line, as taught by Ravi, for determining fluid  boundaries as well as fluid types (refer to para 0028 and 0041). 
Regarding claims 2 and 10, , the combination of Ravi et al. and Ravi teach all the features of this claim as applied to claim 1 above; Ravi further discloses wherein the pressure gradients vary over time as the types of fluid move along the wellbore (para 0041: the difference in densities between the cement slurry and displaced fluid cause a change in pressure gradient over time as the fluid moves downhole). Also, pressure gradient depends on distance, so the pressure gradients will vary over time as the fluid flows into the wellbore. 
Regarding claims 3, 11, and 17, the combination of Ravi et al. and Ravi teach all the features of this claim as applied to claim 1 above; Ravi et al. further disclose wherein the one or more sensing parameters include distributed sensing data from the distributed acoustic sensing fiber optic line (refer to para 0021, 0023, 0025, and 0049), the distributed sensing data includes vibration data (para 0024, 0049-0050: vibration parameters)
Regarding claims 4, 12, and 18, the combination of Ravi et al. and Ravi teach all the features of this claim as applied to claim 1 above; Ravi et al. further disclose wherein the distributed acoustic sensing fiber optic line (514) is communicatively coupled to a fiber optic sensing surface interrogator (5165, fig. 5A-5B, para 0049-0050, and 0052).  
Regarding claims 5, 13, and 19, the combination of Ravi et al. and Ravi teach all the features of this claim as applied to claim 1 above; Ravi et al. further disclose wherein the receiving of the one or more sensing parameters includes receiving sensor data from =a sensor via the distributed acoustic sensing fiber optic line (para 0049 and 0051: the fiber optic line 514 can include multiple sensors, such as point sensors located at different zones of the wellbore).  
Regarding claim 8, the combination of Ravi et al. and Ravi teach all the features of this claim as applied to claim 1 above; Ravi et al. further disclose adjusting the cementing process based on the flow profiles (para 0031: the acoustic signature of the cement slurry is monitored as it transforms from a liquid state to a solid helps in determining the timing of subsequent well operations, such as, drilling, completion, and production) and a predetermined objective of cementing a specified portion of the wellbore (para 0031: drilling, completion, production), the adjusting of the cementing process being adjusted by at least one of a manual action, an automatic action, and a recommendation to an operator (para 0033: based on acoustic signatures, it may be possible, remedial jobs, such as completion operations or workovers, may be performed. Also refer to para 0034).  
Regarding claim 9, Ravi et al. disclose a system (700, fig. 6) comprising: one or more processors (710); and at least one computer-readable storage medium (720, 730) having stored therein instructions (refer to para 0053) which, when executed by the one or more processors (710; refer to para 0052-0054), cause the system to: 
receive one or more sensing parameters (para 0049: vibration parameters) from a distributed acoustic sensing fiber optic line (514, fig. 5B and para 0049-0051) positioned in a wellbore (600) during a cementing process (refer to para 0028, 0030, 0038-0040); 
determine types of fluid (drilling fluid 128, spacer fluid 140, cement slurry 142, para 0028; formation fluid, para 0033) proximate to the wellbore based on the one or more sensing parameters received from the distributed acoustic sensing fiber optic line (refer to abstract, para 0037-0040, 0052, 0067); and
 compile (see 408 in fig. 4) flow profiles (P1, P2, P3, see fig. 4) for the types of fluid proximate to the wellbore based on the determination of the types of fluid (para 0037-0039, 0046, and 0067-0069: the acoustic profile depends on flow rate of the types of fluid). 
Ravi et al. further disclose measuring pressure fluctuations with respect to time when the fluids are pumped downhole (refer to para 0028-0029 and 0035). 
However, Ravi et al. fails to teach determining pressure gradients of the types of fluid based on the one or more sensing parameters received from the distributed acoustic sensing fiber optic line. 
Ravi discloses a cement slurry monitoring system comprising a fiber optic line (108, fig. 1) on the exterior of a casing (104) to determine a parameter profile, wherein a change in the profile is used to determine the boundaries of cement slurry (refer to para 0036 and 0041). For example, pressure can be monitored and a change in pressure gradient indicates the boundary of the cement slurry. Sensing parameters, such as vibratory energy, can be used to measure acoustic coupling between the fiber optic line and the casing, which can be used to reveal the type of fluid in the annulus (refer to para 0028). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ravi et al. to include determining pressure gradients of the types of fluid based on the vibration parameters received from the distributed acoustic sensing fiber optic line, as taught by Ravi, for determining fluid  boundaries as well as fluid types (refer to para 0028 and 0041). 
Regarding claim 16, Ravi et al. disclose a non-transitory computer-readable storage medium (720, 730, fig. 6) comprising: instructions stored on the non-transitory computer-readable storage medium (refer to para 0053), the instructions, when executed by one or more processors (710; refer to para 0052-0054), cause the one or more processors to: 
receive one or more sensing parameters (para 0049: vibration parameters) from a distributed acoustic sensing fiber optic line (514, fig. 5B and para 0049-0051) positioned in a wellbore (600) during a cementing process (refer to para 0028, 0030, 0038-0040); 
determine types of fluid (drilling fluid 128, spacer fluid 140, cement slurry 142, para 0028; formation fluid, para 0033) proximate to the wellbore based on the one or more sensing parameters received from the distributed acoustic sensing fiber optic line (refer to abstract, para 0037-0040, 0052, 0067); 37Halliburton Ref: 2020-IPM-104264 U1 US Polsinelli Ref.: 80000US-662841 
determine pressure gradients of the types of fluid based on the one or more sensing parameters received from the distributed acoustic sensing fiber optic line; 
and compile (see 408 in fig. 4) flow profiles (P1, P2, P3, see fig. 4) for the types of fluid proximate to the wellbore based on the determination of the types of fluid (para 0037-0039, 0046, and 0067-0069: the acoustic profile depends on flow rate of the types of fluid). 
Ravi et al. further disclose measuring pressure fluctuations with respect to time when the fluids are pumped downhole (refer to para 0028-0029 and 0035). 
However, Ravi et al. fails to teach determining pressure gradients of the types of fluid based on the one or more sensing parameters received from the distributed acoustic sensing fiber optic line. 
Ravi discloses a cement slurry monitoring system comprising a fiber optic line (108, fig. 1) on the exterior of a casing (104) to determine a parameter profile, wherein a change in the profile is used to determine the boundaries of cement slurry (refer to para 0036 and 0041). For example, pressure can be monitored and a change in pressure gradient indicates the boundary of the cement slurry. Sensing parameters, such as vibratory energy, can be used to measure acoustic coupling between the fiber optic line and the casing, which can be used to reveal the type of fluid in the annulus (refer to para 0028). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ravi et al. to include determining pressure gradients of the types of fluid based on the vibration parameters received from the distributed acoustic sensing fiber optic line, as taught by Ravi, for determining fluid  boundaries as well as fluid types (refer to para 0028 and 0041). 
Claim 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ravi et al. (2018/0238167A1), in view of Ravi (U.S. 2012/0205103A1) as applied to claims 5, 13, and 19 above, and further in view of Le Calvez et al. (U.S. 2019/0242243A1).
Regarding claims 6, 14, and 20, the combination of Ravi et al. and Ravi teach all the features of this claim as applied to claims 5, 13, and 19 above; however, the combination of Ravi et al. and Ravi is silent to wherein the sensor data include at least one of pressure data, temperature data, pH data, resistivity data, conductivity data, and chemical data.  
Le Calvez et al. teach a fiber optic cable (420, fig. 4) which may be placed behind a casing/cement (para 0055). The fiber optic cable may be provided with one or more sensors to measure temperature and pressure (refer to para 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ravi et al. and Ravi to have the sensor data include at least one of pressure data or temperature data, as taught by Le Calvez et al., for the predictable result of measuring the temperature and/or pressure of the fluid types. 
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ravi et al. (2018/0238167A1), in view of Ravi (U.S. 2012/0205103A1) as applied to claims 5 and 13 above, and further in view of Roddy et al. (U.S. 2011/0192598A1). 
Regarding claims 7 and 15, the combination of Ravi et al. and Ravi teach all the features of this claim as applied to claims 5 and 13 above; however, the combination of Ravi et al. and Ravi fail to teach a tracer that includes a radio frequency identification and is configured to measure temperature, pressure, and pH of the types of fluid proximate to the wellbore. 
Roddy et al., teach a MEMS sensor/tracer (52) added in a portion of a wellbore fluid, such as a cement slurry, wherein the sensor includes  radio frequency identification, and configured to measure temperature and pressure (refer to para 0170). The data is sent to a data interrogation unit which calculate the position of the cement slurry as it moves along a length of the wellbore (see fig. 23d).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ravi et al. and Ravi to include a tracer that includes a radio frequency identification and is configured to measure temperature or pressure of the types of fluid proximate to the wellbore, as taught by Roddy et al., for calculating the position of the cement slurry and other types  of fluid, as it moves along a length of the wellbore.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YANICK A AKARAGWE/           Examiner, Art Unit 3672